Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orban III (7,445,598) in view of Awais (3,841,317).
With respect to claims 1 and 13, Orban discloses an apparatus (70) comprising a flexible contact member (97), a first tool member (90a) and an end effector assembly (40) the effector assembly (40 comprising the first tool member (90a), a second tool member (90b) and a clevis (50,80), the first tool member and the second tool member each being rotatably coupled to the clevis, as best seen in FIG.2, such that second tool member can move relative to the first tool member between a first orientation, as best seen in FIG.1, and a second orientation, as best seen in FIG.2, the flexible contact member (97) being movable between a collapsed configuration, as best seen in FIG.1, when the second tool member is in the first orientation, as best seen in FIG.1, and an expanded configuration, as best seen in FIG.2, when the second tool member is in the second orientation, as best seen in FIG.2. 
It is noted that Orban teaches all the limitations, except for a first sleeve and a second sleeve, the first sleeve configured to couple to a first tool member, the second sleeve configured to couple to a second tool member and the flexible contact member is coupled to the first sleeve and the second sleeve; as claimed by applicant. However, in similar art, Awais provides the evidences of the use of an 
Therefore, given the teaching of Awais, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Orban, as taught by Awais, by incorporating the sleeve of Awais in the apparatus of Orban to assist in maintaining the sleeve in place.
With respect to claim 2, both Orban and Awais teach that the tool members are retractor blades (90a, 90b) for Orban and (11, 12) for Awais.
With respect to claim 3, Awais discloses that the sleeve comprises pockets to receive the blades as set forth in column 3, lines 41-42.
With respect to claim 4, Awais discloses the sleeve is configured to extend at least half the length of the retractor blade, as best seen in FIG.1.
With respect to claim 5, Awais discloses the sleeve is removable, as set forth in column 3, line 38.
With respect to claim 6, Orban discloses the end effector assembly having a third retractor blade comprising a third surface and the flexible contact member is configured to extend across the flat surface, when the second member is in the second orientation, as best seen in FIGS.6-7.
With respect to claim 7, it is noted that the combination did not teach of a third sleeve, as claimed by applicant. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to duplicate the first and second sleeves, since it has been held 
With respect to claims 8, 9, 10, Awais discloses the sleeves comprises retention portion which is the inner surface of the pockets, as best seen in Fig.1, and the retention portion limit movement of the first sleeve from the first position and the second positions, as set forth in column 3, lines 33-58. In addition, for claim 10, see claim 1 above.
With respect to claim 11, Orban teaches of a sleeve comprising a plurality of elongate connectors, as best seen in FIGS.1-6.
With respect to claims 12, 16, Both, Awais and Orban teaches a gap between the tool member and the gap is sized to receive a folded portion of the flexible contact member, as best seen in FIGS.1-6 of Oban, and I FIGS.1-4 of Awais.
With respect to claim 14. Awais teaches the first removable connector is a first sleeve (31), the second removable connector is the second sleeve (32).
With respect to claim 15, the combination is silent as to the manner in which the movable connector is connected to the blade. However, the examiner believes that any connections could have been used, since the device would perform equally as well with any types of connections.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orban III (7,445,598) in view of Awais (3,841,317) in view of Stein et al. (8,597,182).
With respect to the method claims, the method steps, as set forth would have been obviously carried out in the operation of the device , as set forth above, except for coupling the first connection member of a tissue manipulation accessory to a first tool member of an end effector, as claimed by applicant. However, in similar art, stein , as set forth in column 5, lines 6-18 and as best seen in FIG.3, provides the evidences of a of coupling the first connection member of a tissue manipulation accessory to a first tool member of an end effector to manipulate the end effector.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
5,807,243		9-1998		Vierra et al.
Vierra teaches of a tissue retractor.
5,735,845		4-1998		Zupkas
Zupkas teaches of a tissue retractor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        April 22, 2021